DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Nov. 16, 2022 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  the claim recited “open toed shoe” in lines 21-22.  It appears the claim should recite “open-toed shoe.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim recited “open toed shoe” in lines 26-27.  It appears the claim should recite “open-toed shoe.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “material” in line 21.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a material.”  
Claim 15 recites the limitation “material” in line 15.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a material.”  
Claim 15 recites the limitation “the open toed shoe” in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “material” in line 20.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a material.”  
Claim 16 recites the limitation “the open toed shoe” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 9538812 B2) (“Torrance”), in view of Smith (US 9961961 B2), Scheinhaus (US 4200997), Pedersen (US 2016/0360825 A1), Tsai (US 2018/0103716 A1), Glaze et al. (US 2018/0116338 A1) (“Glaze”), and Louko (US 2016/0286897 A1).
With respect to claim 1, Torrance discloses an orthopedic shoe insole (abstr., col. 1, lines 6-11).  The recitation in the preamble “for an article of footwear having an open toe” has been interpreted as a recitation of intended use.  Torrance discloses the insole can be used in sandals (col. 1, lines 15-16, col. 2, lines 49-51), thus it would be obvious to one of ordinary skill in the art that the insole of Torrance is capable to perform as intended. Torrance discloses the insole comprises a top layer having a top side and a bottom side – element 104, wherein the top layer is a perforated layer (col. 3, lines 40-45, Fig. 1), a molded plastic layer – element 105 - having a top side and a bottom side, wherein the top side of the molded plastic layer is affixed to the bottom side of the top layer (col. 2, lines 54-67, col. 3, lines 20-25, Fig. 1), the molded plastic layer being a thermoplastic polyurethane layer (col. 3, lines 20-24), and a bottom layer – element 112 – having a top side and a bottom side (col. 2, lines 65-67, col. 3, lines 1-12, Fig. 1).  
Torrance is silent with respect to a cork layer having a top side and a bottom side, the top side of the cork layer being affixed to the bottom side of the molded plastic layer as recited in the claim.  
Smith discloses an insole comprising a cork layer having a top side and a bottom side, the cork layer providing antimicrobial properties and a cushioning effect, assisting with absorbing shock during wear of the insole (abstr., col. 5, lines 64-67, col. 6, lines 1-11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a cork layer in the insole of Torrance, by affixing the top side of the cork layer to the bottom side of the molded plastic layer, as Torrance suggests inclusion and affixing additional layers providing antimicrobial protection between the top surface and the bottom surface of the insole, and thus, below element 105 which is a molded plastic layer (Torrance, col. 3, lines 20-39), to provide the insole with antimicrobial protection, as well as with cushioning effect.
Scheinhaus discloses an insole comprising a sidewall layer – element 25 - wrapped around a periphery of a layer of the insole to enclose the layer of the insole (abstr., col. 2, lines 67-68, col. 3, lines 1-14, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the insole of Torrance and Smith with a sidewall layer wrapped around a periphery of the molded plastic layer and the cork layer, as it is known in the art of insoles to wrap a sidewall layer around the layers of insoles, to enclose the layers.
Regarding the recitation “wherein the top layer and the sidewall layer have a finished surface”, Scheinhaus discloses the sidewall layer formed of leather (col. 3, lines 8-14), which has been interpreted as the sidewall layer having a finished surface, as it would have been obvious to a person skilled in the art that a surface of a leather layer would be considered a finished surface in the art of insoles.
Torrance is silent with respect to the top layer having a finished surface.  Pedersen discloses an insole (abstr.), wherein the top layer is formed of leather (0096, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Torrance of leather as it is known in the art of insoles to form top layers of leather.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
With respect to the recitation “wherein a material of the finished surface is selected to be the same as a material of the article of footwear” the Examiner notes the article of footwear is not an element of the insole, the claim being directed to the insole.  Torrance’s insole can be used in sandals, as discussed above, and as it is known in the art that sandals as articles of footwear are known to be formed of leather.  Pedersen and Scheinhaus disclose the finished surface being leather, as discussed above.
Regarding the top side of the bottom layer being affixed to the bottom side of the cork layer, since according to the references the cork layer is positioned below the molded plastic layer of Torrance, as discussed above, it would have been obvious to one of ordinary skill in the art that in the insole according to the references the top side of the bottom layer of Torrance would be affixed to the bottom side of the cork layer, Torrance disclosing affixing an additional layer having antimicrobial properties (col. 3, lines 32-36).
 Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0069, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).  Additionally, Pedersen discloses the bottom layer having a thickness of between 1 and 3 mm (0099), which is within the range of the thickness recited in claim 1.
Pedersen discloses element 2 – the third layer that includes polyurethane and which has been interpreted as corresponding to the molded plastic layer of the instant invention since it is positioned below the top layer – 1 (0083-0085, Fig. 1).  The thickness of element 2 ranges between 0.3 mm and 11 mm (0099).  The range of the thickness of element 2 overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the molded plastic layer having a thickness as disclosed in Pedersen as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), and such thickness of a layer below the top layer is known in the art of insoles.
Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 1, but are silent with respect to the molded plastic layer tapering along an outer rim of the insole.  Tsai discloses an insole, comprising a layer of a soft material – layer 1 – comprising thermoplastic polyurethane (abstr., 0034) – the layer interpreted as corresponding to the molded plastic layer of Torrance.  Layer 1 tapers along an outer rim of the insole, providing for improved support of a foot (0033, 0034, Figs. 8-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the molded plastic layer of Torrance tapering along an outer rim of the orthopedic shoe insole to improve the comfort of a user, as changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
Torrance, Smith, Scheinhaus, Pedersen and Tsai are silent with respect to an adhesive layer disposed on a bottom side of the bottom layer and covering a heel portion of the bottom layer.  Glaze discloses an insole wherein an adhesive layer – positioners 24 – are disposed on a bottom side of the bottom layer (abstr., 0023, Fig. 1A), the adhesive layer covering a heel portion of the bottom layer (0023, Fig. 1A).  The Examiner notes it would be obvious to a person skilled in the art that the term “double-sided tape” in the context of par. [0023] would indicate an adhesive tape.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an adhesive layer disposed on a bottom side of the bottom layer of Torrance for positioning of the insole. 
The references are silent with respect to the cork layer tapering as recited in the claim.  Louko discloses an insole (abstr.), wherein a core layer 140 has been interpreted as corresponding to the cork layer of the instant invention (0027, Fig. 2).  The edges of the core layer taper down to a fine point to fuse seamlessly with other layers of the insole (0038), the core layer tapering along the toe area (Fig. 2, Claim 16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cork layer of the insole according to Torrance, Smith, Scheinhaus, Pedersen, Tsai and Glaze to enable seamless fusing of the cork layer with other layers of the insole.
Regarding the orthopedic shoe insole not having fabric or plastic exteriors, Scheinhaus discloses leather sidewall layer, while Pedersen discloses a leather top layer, as discussed above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 9538812 B2) (“Torrance”), in view of Smith (US 9961961 B2), Scheinhaus (US 4200997) and Pedersen (US 2016/0360825 A1).
With respect to claim 15, Torrance discloses an orthopedic shoe insole (abstr., col. 1, lines 6-11).  The recitation in the preamble “for an article of footwear having an open toe” has been interpreted as a recitation of intended use.  Torrance discloses the insole can be used in sandals (col. 1, lines 15-16, col. 2, lines 49-51), thus it would be obvious to one of ordinary skill in the art that the insole of Torrance is capable to perform as intended.
Torrance discloses the insole comprises a top layer having a top side and a bottom side – element 104, and a molded plastic layer – element 105 - having a top side and a bottom side, wherein the top side of the molded plastic layer is affixed to the bottom side of the top layer (col. 2, lines 54-67, col. 3, lines 20-25, Fig. 1), and a bottom layer – element 112 – having a top side and a bottom side (col. 2, lines 65-67, col. 3, lines 1-12, Fig. 1).  
 Torrance is silent with respect to a cork layer having a top side and a bottom side, the top side of the cork layer being affixed to the bottom side of the molded plastic layer as recited in the claim.  
Smith discloses an insole comprising a cork layer having a top side and a bottom side, the cork layer providing antimicrobial properties for the insole as well as providing a cushioning effect, and assisting with absorbing shock during wear of the insole (abstr., col. 5, lines 64-67, col. 6, lines 1-11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a cork layer in the insole of Torrance, by affixing the top side of the cork layer to the bottom side of the molded plastic layer, as Torrance suggests inclusion of and affixing additional layers providing antimicrobial protection between the top surface and the bottom surface of the insole, and thus, below element 105 which is a molded plastic layer (Torrance, col. 3, lines 20-39), to provide the insole with antimicrobial protection, as well as with cushioning effect.  Since according to the references the cork layer is positioned below the molded plastic layer of Torrance, as discussed above, it would have been obvious to one of ordinary skill in the art that in the insole according to the references the top side of the bottom layer of Torrance would be affixed to the bottom side of the cork layer, Torrance disclosing affixing an additional layer having antimicrobial properties (col. 3, lines 32-36).
Scheinhaus discloses an insole comprising a sidewall layer – element 25 - wrapped around a periphery of a layer of the insole to enclose the layer of the insole (abstr., col. 2, lines 67-68, col. 3, lines 1-14, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the insole of Torrance and Smith with a sidewall layer wrapped around a periphery of the molded plastic layer and the cork layer, as it is known in the art of insoles to wrap a sidewall layer around the layers of insoles, to enclose the layers.
Regarding the recitation “wherein the top layer and the sidewall layer have a finished surface”, Scheinhaus discloses the sidewall layer formed of leather (col. 3, lines 8-14), which has been interpreted as the sidewall layer having a finished surface, as it would have been obvious to a person skilled in the art that a surface of a leather layer would be considered a finished surface in the art of insoles.
Torrance is silent with respect to the top layer having a finished surface.  Pedersen discloses an insole (abstr.), wherein the top layer is formed of leather (0096, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Torrance of leather as it is known in the art of insoles to form top layers of leather.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
With respect to the recitation “wherein a material of the finished surface is selected to be the same as a material of the article of footwear” the Examiner notes the article of footwear is not an element of the insole, the claim being directed to the insole. Torrance’s insole can be used in sandals, as discussed above, and it is known in the art that sandals as articles of footwear are known to be formed of leather.  Pedersen and Scheinhaus disclose the finished surface being leather, as discussed above.
 Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0061, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).
Regarding the bottom layer completely covering the bottom side of the cork layer, since the bottom layer of Torrance spans the length and width of the insole (Fig. 1), and the additional layer – the cork layer – spans the entire length and width of the insole (Torrence, col. 3, lines 37-39), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bottom layer completely covers the bottom side of the cork layer in the insole according to the references.
Regarding the orthopedic shoe insole having a shape that is configured to fit in an open-toed shoe, Torrance discloses the insole is suitable for sandals, as discussed above, thus, it would be obvious to a person skilled in the art prior to the effective filing date of the claimed invention to form the orthopedic shoe insole according to the references to fit in an open-toed shoe as changes in size and shape are within the purview of a person skilled in the art (MPEP 2144.04).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 9538812 B2) (“Torrance”), in view of Smith (US 9961961 B2), Scheinhaus (US 4200997), Pedersen (US 2016/0360825 A1), Tsai (US 2016/0286897 A1), and Louko (US 2016/0286897 A1).
With respect to claim 16, Torrance discloses an orthopedic shoe insole (abstr., col. 1, lines 6-11).  The recitation in the preamble “for an article of footwear having an open toe” has been interpreted as a recitation of intended use.  Torrance discloses the insole can be used in sandals (col. 1, lines 15-16, col. 2, lines 49-51), thus it would be obvious to one of ordinary skill in the art that the insole of Torrance is capable to perform as intended.
Torrance discloses the insole consisting of a top layer having a top side and a bottom side – element 104, the top layer having a plurality of perforations covering the top side of the top layer, a molded plastic layer – element 105 - having a top side and a bottom side, wherein the top side of the molded plastic layer is affixed to the bottom side of the top layer (col. 2, lines 54-67, col. 3, lines 20-25, 40-45 Fig. 1), a bottom layer – element 113 having surface 112 – having a top side and a bottom side (col. 2, lines 65-67, col. 3, lines 1-12, Fig. 1), and an additional layer providing antimicrobial protection between the top surface and the bottom surface of the insole, and thus, below element 105 which is a molded plastic layer (Torrance, col. 3, lines 20-39).
 Torrance is silent with respect to a cork layer having a top side and a bottom side, the top side of the cork layer being affixed to the bottom side of the molded plastic layer as recited in the claim.  
Smith discloses an insole comprising a cork layer having a top side and a bottom side, the cork layer providing antimicrobial properties for the insole as well as providing a cushioning effect, and assisting with absorbing shock during wear of the insole (abstr., col. 5, lines 64-67, col. 6, lines 1-11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a cork layer in the insole of Torrance, by affixing the top side of the cork layer to the bottom side of the molded plastic layer, as Torrance suggests inclusion and affixing additional layers providing antimicrobial protection between the top surface and the bottom surface of the insole, and thus, below element 105 which is a molded plastic layer (Torrance, col. 3, lines 20-39), to provide the insole with antimicrobial protection, as well as with cushioning effect.  Since according to the references the cork layer is positioned below the molded plastic layer of Torrance, as discussed above, it would have been obvious to one of ordinary skill in the art that in the insole according to the references the top side of the bottom layer of Torrance would be affixed to the bottom side of the cork layer, Torrance disclosing affixing an additional layer having antimicrobial properties (col. 3, lines 32-36).
Scheinhaus discloses an insole comprising a sidewall layer – element 25 - wrapped around a periphery of a layer of the insole to enclose the layer of the insole (abstr., col. 2, lines 67-68, col. 3, lines 1-14, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the insole of Torrance and Smith with a sidewall layer wrapped around a periphery of the molded plastic layer and the cork layer, as it is known in the art of insoles to wrap a sidewall layer around the layers of insoles, to enclose the layers.
Regarding the recitation “wherein the top layer and the sidewall layer have a finished surface”, Scheinhaus discloses the sidewall layer formed of leather (col. 3, lines 8-14), which has been interpreted as the sidewall layer having a finished surface, as it would have been obvious to a person skilled in the art that a surface of a leather layer would be considered a finished surface in the art of insoles.
Torrance is silent with respect to the top layer having a finished surface.  Pedersen discloses an insole (abstr.), wherein the top layer is formed of leather (0096, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Torrance of leather as it is known in the art of insoles to form top layers of leather.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
 Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0061, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).
Regarding the bottom layer completely covering the bottom side of the cork layer, since the bottom layer spans the length and width of the insole (Fig. 1), and the additional layer – the cork layer – spans the entire length and width of the insole (Torrence, col. 3, lines 37-39), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bottom layer completely covers the bottom side of the cork layer in the insole according to the references.
The references are silent with respect to the molded plastic layer tapering along an outer rim of the insole.  Tsai discloses an insole, comprising a layer of soft material – layer 1 – comprising thermoplastic polyurethane (abstr., 0034) – the layer interpreted as corresponding to the molded plastic layer of Torrance.  Layer 1 tapers along an outer rim of the insole, providing for improved support of a foot (0033, 0034, Figs. 8-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the molded plastic layer of Torrance tapering along an outer rim of the orthopedic shoe insole to improve the comfort of a user, as changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
The references are silent with respect to the cork layer tapering as recited in the claim.  Louko discloses an insole (abstr.), wherein a core layer 140 has been interpreted as corresponding to the cork layer of the instant invention (0027, Fig. 2).  The edges of the core layer taper down to a fine point to fuse seamlessly with other layers of the insole (0038), the core layer tapering along the toe area (Fig. 2, Claim 16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cork layer of the insole according to Torrance, Smith, Scheinhaus and Pedersen to enable seamless fusing of the cork layer with other layers of the insole.
Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0061, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).
Regarding the bottom layer completely covering the bottom side of the cork layer, since the bottom layer spans the length and width of the insole (Fig. 1), and the additional layer – the cork layer – spans the entire length and width of the insole (Torrance, col. 3, lines 37-39), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bottom layer completely covers the bottom side of the cork layer in the insole according to the references.
With respect to the recitation “wherein a material of the finished surface is selected to be the same as a material of the article of footwear” the Examiner notes the article of footwear is not an element of the insole, the claim being directed to the insole.  Torrance’s insole can be used in sandals, as discussed above, and it is known in the art that sandals as articles of footwear are known to be formed of leather.  Pedersen and Scheinhaus disclose the finished surface being leather, as discussed above.
Regarding the orthopedic shoe insole having a shape that is configured to fit in an open-toed shoe, Torrance discloses the insole is suitable for sandals, as discussed above, thus, it would be obvious to a person skilled in the art prior to the effective filing date of the claimed invention to form the orthopedic shoe insole according to the references to fit in an open-toed shoe as changes in size and shape are within the purview of a person skilled in the art (MPEP 2144.04).





Response to Arguments
Applicant’s arguments filed on Nov. 16, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 15 has been withdrawn.
The Applicant argued the claims have been amended to claim a combination of the orthopedic shoe insole and the open-toed shoe or a variation thereof wherein the orthopedic shoe insole is of a shape that is designed to fit in the open-toed shoe (p. 7 of the Remarks).
The Examiner notes the claims are directed to an orthopedic shoe insole for an article of footwear having an open toe, the recitation “for an article of footwear having an open toe” being a recitation of intended use.  The main reference Torrance discloses the insole can be used in sandals (col. 1, lines 15-16, col. 2, lines 49-51), thus it would be obvious to one of ordinary skill in the art that the insole of Torrance is capable to perform as intended.
The Applicant argued the insole of the present application as claimed is directed to a specific combination of firmness which is a direct result and critically relies on the material chosen and arrangement of layers (p. 7 of the Remarks).  The Examiner notes none of the claims recite specific firmness characteristics with respect to the insole as such or with respect to specific layers of the insole.
The Applicant argued the references alone or in combination fail to disclose the features of the present invention (p. 8 of the Remarks).  The Examiner notes the elements of the orthopedic insole of the present invention are disclosed in the combination of references as discussed above.  
The Applicant argued the current insole is designed to be used with an open-toed shoe, and all of the cited references disclose an insole that is designed to be used with a closed-toe shoe (p. 8 of the Remarks).  The Examiner notes the main reference Torrance discloses the insole can be used in sandals (col. 1, lines 15-16, col. 2, lines 49-51), thus, it would be obvious to one of ordinary skill in the art that the insole of Torrance is designed to be used with an open-toed shoe.
The Applicant argued claim 16 now recites a combination of the orthopedic shoe insole and the open-toed shoe (p. 8 of the Remarks).  The Examiner notes claim 16 is directed to an orthopedic shoe insole for an article of footwear having an open toe, and thus it is directed to an orthopedic shoe insole not a combination of the insole and the open-toed shoe.
The Applicant argued Torrance, Smith and Scheinhaus disclose a closed-toe shoe, and the phrase “consisting of” precludes their use in obviousness analysis (pp. 8-9 of the Remarks).  The Examiner notes the main reference Torrance discloses the insole can be used in sandals (col. 1, lines 15-16, col. 2, lines 49-51), which are known in the art to be open-toed.  
The Applicant argued Torrance discloses that a user can adjust the amount of support by switching out certain layers, and as this feature is not claimed in claim 16, Torrance cannot be used against claim 16.  The Examiner notes in its main embodiment Torrance discloses a top layer – element 105, a molded plastic layer – element 105, and a bottom layer – element 113 having bottom surface 112 (col. 2, lines 54-67, Fig. 1).  Torrance discloses there may be an additional layer included in the insole, such as an antimicrobial layer (col. 3, lines 20-31).  The Examiner relied on this embodiment of Torrance and these are the elements of the insole of Torrance discussed in the rejection of claim 16. 
Regarding Smith the Applicant argued Smith requires that the cork layer be in contact with the foot, and use of cork layer of Smith as a layer away from the foot teaches alway from the disclosure of Smith and defeates the intended purpose of Smith, the modification rendering Smith unsatisfactory for its intended purpose.  The Examiner notes in the rejection it was Torrance not Smith that was modified.  The Examiner notes Torrance discloses an additional layer such as an antimicrobial layer that may be included in the sole, providing a motivation for combination with Smith, Smith cited for teaching of use of cork layers in insoles for their antimicrobial properties and a cushioning effect, assisting with absorbing shock during wear of the insole (abstr., col. 5, lines 64-67, col. 6, lines 1-11).  
The Applicant cites part of par. 7 of the last Office Action wherein the Applicant relies on the Examiner’s statement that Torrance is silent with respect to a cork layer having a top side, the top side being affixed to the bottom side of the molded plastic layer, and concludes that that feature must come from Smith and Smith teaches that the cork layer has to be in contact with the foot.  The Examiner notes the main reference Torrance teaches that an additional layer providing antimicrobial protection can be present within the insole between the top surface and the bottom surface of the insole (Torrance, col. 3, lines 20-39) providing the motivation to combine Torrance with Smith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783